Citation Nr: 9905794	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  97-13 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, Arkansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered at St. Edward Mercy Medical Center, Cooper Clinic, 
and Neurosurgical Associates from August through December 
1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to June 
1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1995 decision of the Department of 
Veterans Affairs (VA) Medical Center in Fayetteville, 
Arkansas (VAMC).

The case was remanded by the Board in July 1998.  


REMAND

This case was previously remanded by the Board in July 1998 
to obtain certain documents relative to the appeal, including 
some of the medical records of treatment for which 
reimbursement was being sought, the decision of the VAMC 
physician who denied the claim, and the veteran's notice of 
disagreement.  Following receipt of these documents, it is 
noted that, the VAMC denied payment or reimbursement in a 
February 1995 decision and notified the veteran of the 
denial, and of his appellate rights, in March 1995.  The 
earliest response of record was received by VA in October 
1996, and consisted of a letter from the veteran's 
congressman, which was submitted in response to a request by 
the veteran.  The veteran did not, himself, submit a notice 
of disagreement evidencing a desire to appeal the denial of 
payment or reimbursement until February 1997.  

The VAMC issued a statement of the case on this issue in 
March 1997.  The veteran submitted a substantive appeal in 
April 1997.  

An appeal to the Board consists of a timely filed notice of 
disagreement to the rating decision and, after a statement of 
the case is issued, a timely filed substantive appeal.  The 
claimant has one year from the date of notification of the 
rating decision to file a notice of disagreement to initiate 
the appeal process.  A statement of the case is then 
forwarded by the agency of original jurisdiction (AOJ) to the 
claimant.  In order to complete the appeal, the claimant must 
then file a substantive appeal with the AOJ within 60 days of 
the mailing date of the statement of the case, or within the 
remaining time, if any, of the one year period beginning on 
the date of notification of the rating decision, if such 
remaining time is greater than 60 days.  Moreover, if a 
supplemental statement of the case covers issues that were 
not included in the prior statement of the case, a 
substantive appeal must be filed with respect to the 
additional issues within 60 days in order to perfect an 
appeal with respect to the additional issues. 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  

Although the VAMC has addressed the merits of payment or 
reimbursement of the medical expenses incurred from August 
through December 1994, and certified this issue to the Board 
on such basis, the Board must first address the preliminary 
jurisdictional issue of timeliness of the appeal.  However, 
as a matter of due process, the veteran must first be given 
an opportunity to submit evidence and argument on the 
timeliness issue.  Marsh v. West, 11 Vet. App. 468 (1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this claim is REMANDED to the AOJ for the 
following action:

The AOJ should give the veteran and his 
representative an opportunity to submit 
evidence and argument on the question of 
timeliness of the submission of the 
notice of disagreement on the issue of 
payment or reimbursement of medical 
expenses incurred as a result of 
treatment rendered from August 1994 
through December 1994.  

Thereafter, the AOJ should issue a supplemental statement of 
the case, which addresses the matter of timeliness of the 
appeal, and the veteran and his representative should be 
given an opportunity to respond.  Then the case should be 
returned to the Board.

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






